

Exhibit 10.1


Sun Healthcare Group, Inc. Executive Bonus Plan
(as amended and restated on March 17, 2009)


Effective January 1, 2009, annual incentive bonuses of senior management
(“Executives”) of Sun Healthcare Group, Inc. (“Sun”) and senior management of
SunBridge Healthcare Corporation (“SunBridge”) shall be determined pursuant to
this plan.  This plan is intended to provide bonuses that qualify for the
performance-based compensation exemption of Section 162(m) (“Section 162(m)”) of
the Internal Revenue Code of 1986, as amended (the “Code”).  This plan is
adopted under Section 10 of Sun’s Amended and Restated 2004 Equity Incentive
Plan (the “Plan”), and bonuses awarded under this plan shall be Benefits under
the Plan that are subject to all of the terms and conditions of the Plan.


The incentive bonus (the “Bonus”) of an Executive for any fiscal year (the
“Applicable Fiscal Year”) shall be based on the criteria set forth below.   For
Mr. Matros, Mr. Mathies and Dr. Hunker, the Bonus will be based upon achievement
of the EBITDA and quality of care targets as described below.  For Mr. Shaul,
Mr. Newman and Ms. Chrispell, the Bonus will be determined solely by achievement
of the EBITDA target as described below.


1.           EBITDA.  Within the first ninety (90) days of the Applicable Fiscal
Year, the Compensation Committee of the Board of Directors of Sun (the
“Committee”) shall establish a target for Sun’s consolidated earnings before
interest, taxes, depreciation and amortization (“EBITDA”).  EBITDA shall be
measured using the normalized actual EBITDA results of Sun as published by Sun
in its press release announcing financial results for the Applicable Fiscal
Year,  which normalizing adjustments consist of actuarial adjustments for self
insurance for general and professional liability, EBITDA of discontinued
operations, and nonrecurring costs related to acquisitions and other similar
events. When determining whether the EBITDA target has been achieved, the
Committee shall make adjustments to the EBITDA target to eliminate the effect of
discontinued operations or any change in accounting policies or practices.


Subject to the provisions of Section 2, the amount of the Bonus for the
Applicable Fiscal Year shall be based upon normalized actual EBITDA attained as
a percentage of the target EBITDA as follows (percentages in the tables are
percentages of base salary as of the last day of the Applicable Fiscal Year):


Name
Position
85% of target
100% of target
115% of target
R. Matros
Chairman &
CEO
18%
95%
158%
W. Mathies
COO
SunBridge
15%
80%
131%
B. Shaul
CFO
15%
75%
131%
C. Hunker
Ch. Comp. &
Ch. Risk Off.
15%
75%
131%
M. Newman
GC
15%
75%
131%
C. Chrispell
SVP, HR
10%
50%
88%



 
1

--------------------------------------------------------------------------------

 


If normalized actual EBITDA is less than 85% of target EBITDA, no Bonus will be
paid to any Executive.  If normalized actual EBITDA exceeds 115% of target
EBITDA, each Bonus will equal the percentage of base salary set forth in the
last column of the table above.  If normalized actual EBITDA is greater than 85%
of target EBITDA but less than 100% of target EBITDA, or greater than 100% but
less than 115%, the amount of the Bonus will be prorated on a straight-line
basis between the amounts shown in the applicable columns of the table.


In no case, however, shall the amount of any Executive’s Bonus exceed (i) the
amount that has been accrued for such Bonus in the calculation of EBITDA and
(ii) the applicable limit set forth in Section 10(a) of the Plan.


2.           Quality of Care Component.  If the quality of care target is met,
the Bonus shall be paid in the amount determined as set forth above.  If the
quality of care target is not met, the Committee shall deduct such amount of the
Bonus for each of Mr. Matros, Mr. Mathies and Dr. Hunker as it determines in its
discretion from the amount otherwise payable.  The quality of care target is met
if quality of care at skilled nursing centers operated by SunBridge and its
subsidiaries is better than or equal to the quality of care at skilled nursing
centers of SunBridge’s for-profit peer group of companies for the Applicable
Fiscal Year (or the twelve month period ending as close as possible to the end
of Applicable Fiscal Year for which data are available at the time the Committee
considers the amount of the Bonus), in each case as measured by the Health
Deficiency Index reported by PointRight, Inc. or whichever independent reporting
entity is then used by Sun to provide such information.  Notwithstanding the
above, if actual EBITDA is at least equal to 85% of target, the amount of the
Bonus payable to Messrs. Matros and Mathies cannot be less than 10% of their
respective base salaries.


3.           Committee Certification and Timing of Payment.  As soon as
practicable after the end of the Applicable Fiscal Year, the Committee shall
determine the amount of Sun’s normalized actual EBITDA for such year.  No Bonus
shall be paid to an Executive for the Applicable Fiscal Year unless and until
the Committee has certified, by resolution or other appropriate action in
writing, the normalized actual EBITDA earned by Sun, the normalized actual
EBITDA earned by Sun as a percentage of the target EBITDA and the amount of the
Bonus earned by each Executive.  Any Bonuses shall be paid to each executive as
soon as practicable after completion of the year-end audit for the Applicable
Fiscal Year and following the Committee’s certification described above  (but in
no event later than March 15 of the calendar year following the Applicable
Fiscal Year to which the Bonus relates).


4.           Recoupment of Bonus Payments.  A Bonus paid to an Executive is
subject to recoupment, to the extent determined to be appropriate by the
Committee, if each of the following circumstances occur: (1) the amount of the
Bonus was calculated based on the achievement of EBITDA, the calculation of
which was based on financial statements that are subsequently the subject of an
accounting restatement due to noncompliance with any financial reporting
requirement under the securities laws; (2) fraud or intentional misconduct by
any Executive, or any officer or employee that reports to an Executive was a
significant contributing factor to such noncompliance; and (3) the restated
financial statements are issued and completed prior to the issuance and
completion of the financial statements for the third fiscal year following
 
2

--------------------------------------------------------------------------------

 
 
the Applicable Fiscal Year to which the Bonus relates.  In such circumstances, a
Bonus will be subject to recoupment only to the extent a lesser Bonus would have
been paid to an Executive based upon EBITDA, as restated, and only as to the net
amount of such portion of the Bonus after reduction for the Executive’s tax
liability on that portion of the Bonus.  By accepting a Bonus, each Executive
agrees to promptly make any Bonus reimbursement required by the Committee in
accordance with this section, and that Sun, SunBridge and their respective
affiliates may deduct from any amounts owed to the executive from time to time
(such as wages or other compensation) any amounts the Executive is required to
reimburse Sun and/or SunBridge pursuant to this section.  This section does not
limit any other remedies Sun, SunBridge or their respective affiliates may have
available in the circumstances, which may include, without limitation,
dismissing the executive or initiating other disciplinary procedures.  The
provisions of this section are in addition to (and not in lieu of) any rights to
repayment Sun, SunBridge or their respective affiliates may have under Section
304 of the Sarbanes-Oxley Act of 2002 and other applicable laws.


5.           Administration.  This plan shall be administered by the Committee,
which shall consist solely of two or more members of the Board of Directors of
Sun who are “outside directors” within the meaning of Treasury Regulation
Section 1.162-27(e)(3) under Section 162(m).  The Committee shall have the same
administrative authority with respect to this plan as provided for under the
Plan.


6.           Section 162(m).  This plan is intended to provide bonuses that
qualify for the performance-based compensation exemption of Section 162(m).  Any
provision, application or interpretation of this plan inconsistent with this
intent to satisfy the standards in Section 162(m) shall be disregarded.
 
 3

--------------------------------------------------------------------------------